Citation Nr: 0714420	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  01-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a clothing allowance.

2.  Entitlement to an increased rating for thrombophlebitis 
and varicose veins of the right lower extremity, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for thrombophlebitis 
of the left lower extremity, evaluated as 40 percent 
disabling from August 1, 2003.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  He had verified periods of Active Duty for 
Training (ACDUTRA) from July 28, 1975 to August 8, 1975 and 
from July 18, 1976 to July 24, 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.   

In October 2001, the Board denied entitlement to an increased 
rating for varicose veins of the right lower extremity and 
granted a 60 percent increased evaluation for 
thrombophlebitis of the left lower extremity, and remanded 
that issue for additional development.  In a May 2003 rating 
action, the RO reduced the 60 percent rating for 
thrombophlebitis of the left lower extremity to 40 percent 
effective August 1, 2003.   

The veteran filed a timely substantive appeal in September 
2006 in response to a Statement of the Case of September 2006 
pertaining to increased rating for thrombophlebitis and 
varicose veins of the right lower extremity and TDIU as well 
as a Supplemental Statement of the Case of September 2006 
pertaining to thrombophlebitis of the left lower extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board notes that a claim for clothing allowance was 
denied in a December 2001 determination, and the veteran 
submitted a Notice of Disagreement that same month.  The RO 
has not issued a statement of the case on the issue.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that the most current medical evidence 
dates from September 2004, but the veteran's substantive 
appeal filed in September 2006 suggests that his disabilities 
have worsened.  In a statement received in November 2006, the 
veteran requested a "temporary" total rating based on 
unemployability stating that he was hospitalized at the 
Aspinwall VA facility from March 4, 2004 to June 1, 2005.  
The Board construes this as a request for a temporary total 
disability rating under 38 C.F.R. § 4.29, or § 4.30, if 
applicable.  This must be addressed by the AMC/RO.  In an 
Informal Hearing Presentation dated in March 2007, the 
veteran's representative urges a remand to ascertain the 
current level of disablement.  Under the circumstances, the 
Board concurs that a new examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity). 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006) 

Accordingly, the case is REMANDED for the following action:

1.  After supplying requisite notice in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), the AMC/RO should issue a 
statement of the case to the veteran 
and representative addressing the issue 
of entitlement to a clothing allowance, 
and inform them of the time limits 
within which to respond.  

2.  The AMC/RO should obtain the names, 
addresses and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, who treated the veteran 
for thrombophlebitis of the lower 
extremities since March 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
peripheral vascular examination to 
evaluate his service-connected varicose 
veins/thrombophlebitis of the right 
lower extremity and thrombophlebitis of 
the left lower extremity.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  Following a review of the 
claims folder and examination of the 
veteran, the physician is to indicate 
for each lower extremity which of the 
following, (a), (b), (c), or (d) best 
describes the impairment caused by the 
thrombophlebitis in the left lower 
extremity and the 
thrombophlebitis/varicose veins in the 
right lower extremity.  

(a) Massive board-like edema with 
constant pain at rest; or

(b) Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; or

(c) Persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent ulceration; or

(d) Persistent edema, incompletely 
relieved by elevation of extremity, 
with or without beginning stasis 
pigmentation or eczema
Adequate reasons and bases for the 
opinion rendered are to be provided in 
the report.

The physician is additionally requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected lower 
extremity disabilities are of such 
severity that he is unable to obtain or 
maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities, without 
regard to his age or any nonservice-
connected disorders.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claims.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the AMC/RO 
should adjudicate the claim in light of 
all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  However, the 
issue of entitlement to a clothing 
allowance should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



